Citation Nr: 0709410	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-18 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability manifested by pain.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1954 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

In his substantive appeal to the Board, received in June 
2005, the veteran requested a travel board hearing.  In a 
letter to VA dated in December 2005, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  


FINDINGS OF FACT

1.  A current low back disability manifested by pain is not 
the result of a disease or injury incurred during active 
service.

2.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A low back disability manifested by pain was not incurred 
in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2004, prior to 
the initial decision on the claim in January 2005, and again 
provided notice in March and June 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection for a low back 
disability.  Specifically, the RO stated that the evidence 
must show three things:

1.  You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2.  You have a current physical or mental disability shown by 
medical evidence. 

3.  There is a relationship between your disability and an 
injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records from the 
military, VA medical centers (VAMCs), or the Social Security 
Administration (SSA).  Additionally, the letter noted that VA 
would make requests for relevant records not held by a 
federal agency, such as those held by state and local 
governments, private doctors and hospitals, or current or 
former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter informed 
the veteran that his SMRs were likely destroyed in the July 
1973 fire.  VA asked the veteran to return the NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and to submit any service medical records in his possession, 
or documents that could substitute for service medical 
records, such as buddy statements.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim, and 
to send any evidence in his possession that pertains to his 
claim.

The Board notes that the veteran did not receive notice of 
the information and evidence necessary to substantiate his 
claim for TDIU until June 2006, which was after the January 
2005 RO decision.  Despite the untimely notice provided to 
the veteran on his claim for TDIU, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for a low 
back disability, and is not service-connected for any other 
disabilities, he, therefore, is not entitled to TDIU, and any 
questions as to the timing of the notice are rendered moot.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a low back 
disability.  In a letter dated in March 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

As noted, VA informed the veteran that his SMRs were likely 
destroyed in the July 1973 fire.  When a claimant's medical 
records are lost or destroyed, the VA has a "heightened" duty 
to assist in the development of the claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  On his August 
2004 statement, the veteran stated that he was hospitalized 
for an ruptured appendix at a VA hospital for three months 
while in service beginning in January 1954.  The veteran's 
service medical and dental records, surgeon general's office 
records, as well as reports from a VA hospital from January 
1954 to April 1954 were requested from the National Personnel 
Records Center (NPRC).  In November 2004, the NPRC mailed the 
only available record, which was a December 1955 separation 
examination report.  (The Board notes that the veteran 
requested records from the VA hospital in question for the 
period January 1954 to April 1955 on his August 2004 
statement.  However, as noted above, he stated he was 
hospitalized for only a three month period beginning in 
January 1954.  Additionally, the veteran later clarified in 
the NA Form 13055 dated in February 2005, that he was treated 
at the VA hospital from February 1954 to April 1954.  The 
Board believes the February 2005 clarification is the 
veteran's most accurate request, and therefore, the November 
2004 NPRC request reflected an adequate attempt to obtain the 
veteran's VA hospital records.)  

In October 2005 and July 2006, VA sent letters to the veteran 
detailing the attempts made to obtain his SMRs.  
Specifically, in addition to the request to NPRC made in 
November 2004, there was an unsuccessful request made in July 
1992 for SMRs.  As noted, despite attempts by the RO, 
additional evidence regarding the veteran's military record 
was not located.  The RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran with regard to obtaining his 
service medical records through its actions.  See also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

In a letter dated in February 2005, the veteran requested 
medical records from Dr. H and from a private hospital.  
Specifically, the veteran requested x-rays and findings 
pertinent to his back dated in April 1988.  In June 2005, the 
VA request for medical records from Dr. H was returned, 
noting that Dr. H was deceased.  In an August 2005 notation, 
it was indicated that the private hospital did not have 
records for the veteran pertaining to his lower back dated in 
April 1988.  However, the Board notes that there is a medical 
report dated in April 1988 with x-ray findings related to the 
veteran's back on record.

The Board notes that neither private nor VA medical personnel 
provided a medical opinion as to whether the veteran's 
current disability was related to service.  Concerning this, 
the Board notes that VA regulations provide that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
subsection (C) was not met.  As will be discussed more fully 
below, there is no competent evidence on file which indicates 
that the veteran's disabilities are associated with an 
established event, injury, or disease in service or during 
the presumptive period, including his reported 
hospitalization for an appendectomy during service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran seeks service connection for a low back 
disability manifested by pain and TDIU based on his alleged 
back disability.  In his August 2004 statement, the veteran 
states that he was hospitalized for three months beginning in 
January 1954 for a ruptured appendix and subsequent scar 
tissue removal.  The veteran contends that he received two 
spinal blocks in conjunction with the operations, and has 
experienced back pain that has worsened over time ever since.  
The veteran adds that he is unable to work at any job due to 
his back injury.  

As previously noted, the majority of the veteran's SMRs were 
likely destroyed in the July 1973 fire.  The only available 
SMR is a December 1955 separation examination.  The record 
noted that the veteran's spine was normal.  

An April 1988 private medical report indicated that the 
veteran complained of a nagging pain in his right lower 
flank/back area for many months.  It was noted that the 
veteran had a back injury one to two years earlier and 
experienced pain on his right side.  The veteran gave a 
history of a previous appendectomy while in service and 
suggested that the adhesions might be considered a cause of 
his current pain.  Following an examination, the private 
physician found what he believed was an inverted appendiceal 
stump.  The impression was that prominent hypertrophic 
arthritic changes were noted in the lumbar spine.  

Medical records dated from June 1984 to November 2004 from a 
private medical facility revealed that the veteran complained 
of right lateral abdominal pain, somewhat in his back, which 
was noted to be musculoskeletal but could have involved the 
colon or kidneys in March 1988.  The veteran was put on anti-
inflammatories for a week.  In November 1998, it was noted 
that the veteran was in a motor vehicle accident and had some 
posterior muscle spasms in the cervical spine area.  

VA treatment reports dated from July 1998 to September 2004 
showed that in February 2003 the veteran reported having back 
problems ever since receiving two spinal blocks in 
conjunction with an appendectomy in October 1954.  The 
veteran complained of occasional spasms in his middle and 
lower back since that time, with the symptoms increasing in 
the past two or three years.  The assessment was chronic 
lower back pain with radiculophathy.  A November 2003 entry 
noted that there was a density in the lower lobe at about the 
level of the ninth and eighth dorsal vertebra that was 
possibly due to a spur.  A September 2004 addendum noted that 
the veteran's lumbosacral spine, compared with a study in 
September 2003, indicated extensive large osteophytes in the 
anterior and lateral vertebral endplates of almost all of the 
lumbar vertebrae, especially at the level of T12-L1-L2.  The 
alignment of the vertebral bodies appeared unremarkable.  
There was narrowing of the disc spaces from L4 to S1.   

A February 2005 buddy statement from another veteran who went 
to basic training with the veteran stated that the veteran 
had an appendectomy in approximately February 1954 and was 
hospitalized for a month or two.  



LAW AND ANALYSIS

Low back disability manifested by pain

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disability manifested by pain.  As previously mentioned, the 
veteran's service medical records were likely destroyed.  
However, the December 1955 separation examination was silent 
for spine or other back problems.  Additionally, there is no 
competent medical evidence linking a current low back 
disability to service, which is necessary to establish 
service connection.  Therefore, service connection cannot be 
granted.

The veteran's most current back assessment was recorded by VA 
in September 2004.  An addendum noted that the veteran's 
lumbosacral spine indicated extensive large osteophytes in 
the anterior and lateral vertebral endplates of almost all of 
the lumbar vertebrae, especially at the level of T12-L1-L2, 
and there was narrowing of the disc spaces from L4 to S1.  
However, a current diagnosis of a disability is not enough to 
establish service connection.

The veteran contends, and so does his friend in a February 
2005 buddy statement, that his low back pain is related to 
spinal blocks administered during his appendectomy surgery 
during service.  However, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran or his friend are doctors.  Therefore, as 
laypeople, they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
there is no medical evidence linking the veteran's low back 
disability as manifested by pain to service.  

As discussed above, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i).  Taken together, 
all the evidence does not establish that the veteran's back 
problems are the result of his reported hospitalization for 
an appendectomy during service.  38 C.F.R. § 3.159(c)(4)(i).  
The Board notes that while the veteran contends that he has 
experienced low back pain since service, the first medical 
evidence of back pain was in 1988, approximately 33 years 
after his separation from service.  With regard to the 
decades long evidentiary gap in this case between active 
service and the earliest medical evidence of low back pain, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective medical evidence of continuing complaints, 
symptoms, or findings for many decades between the period of 
active duty and the first complaints or symptoms of low back 
pain is itself evidence which tends to show that low back 
pain did not have its onset in service or for many years 
thereafter.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

In conclusion, while the medical evidence in this case 
reflects the presence of back pain first documented in 1988, 
the competent medical evidence does not reveal a nexus to an 
injury (spinal blocks) or disease occurring in service.  The 
available service medical record (December 1955 separation 
examination) is absent for any indications of low back pain.  
Absent such a nexus, service connection for a low back 
disability manifested by pain may not be granted.  38 C.F.R. 
§ 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a low back disability manifested by pain is 
denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is not service-connected for any disabilities; 
therefore, he does not meet the criteria for TDIU.  38 C.F.R. 
§ 4.16.  




ORDER

Entitlement to service connection for a low back disability 
manifested by pain is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


